Memorandum: Supreme Court improvidently exercised its discretion in denying the motion of plaintiff to amend her bill of particulars. In the absence of prejudice or unfair surprise, leave to amend or supplement a bill of particulars should be freely granted (see, Moore v New York City Tr. Auth., 161 AD2d 505, 506; Scarangello v State of New York, 111 AD2d 798, 798-799). Defendant will not be prejudiced if plaintiffs motion is granted because the proposed amendment is merely an embellishment of the theory of liability contained in the original bill of particulars (see, Moore v New York City Tr. Auth., supra, at 506; Scarangello v State of New York, supra, at 799). (Appeal from Order of Supreme Court, Erie County, Gorski, J. — Amend Bill of Particulars.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.